Entered: October 29th, 2018
                              Case 18-13273        Doc 34       Filed 10/29/18       Page 1 of 2
Signed: October 29th, 2018

SO ORDERED




                                      UNITED STATES BANKRUPTCY COURT
                                           DISTRICT OF MARYLAND

         In Re:

         AUDREY M ANDERSON                                               Case No. 18-13273-WIL
                                                                         Chapter 13

                                  Debtor

                                              ORDER CONFIRMING PLAN

                 The Plan under Chapter 13 of the Bankruptcy Code having been transmitted to creditor (s) and it
         having been determined, after hearing on notice, that the requirements for confirmation set forth in 11 U.
         S. C. §1325 have been satisfied and that the plan complies with the other applicable provisions of the
         Bankruptcy Code, it is hereby:

                   ORDERED, that the Chapter 13 Plan filed October 15, 2018, is hereby confirmed; and it is
         further

                 ORDERED, that the property of the estate shall not vest in the Debtor until the Debtor is granted
         a discharge or the case is dismissed or otherwise terminated; and it is further

                 ORDERED, that the Debtor is directed to pay to the Trustee the sum of $583.00 per month for
         seven (7) months; then $780.00 per month for fifty-three (53) months on or before the 12th day of each
         month for a total period of sixty (60) months or until all allowed claims are paid in full; and it is further

                  ORDERED, that the Debtor is directed to provide to the Trustee a copy of each Federal income
         tax return, and any amendment, at the same time it is filed with the taxing authority while the case is
         pending; and it is further

                   ORDERED, that the Debtor is directed to provide to the Trustee annually not later than 45 days
         before the anniversary date of this Order, a statement, under penalty of perjury, of (i) the income and
         expenditures of the debtor during the tax year most recently concluded before such anniversary date, and
         (ii) the monthly income of the Debtor that shows how income, expenditures, and monthly income are
         calculated; and which discloses (a) the amount and sources of the Debtor's income, (b) the identity of any
                    Case 18-13273        Doc 34      Filed 10/29/18      Page 2 of 2



person responsible with the Debtor for the support of any dependent, and (c) the identity of any person
who contributed, and the amount contributed, to the household in which Debtor resides.

TRUSTEE RECOMMENDATION
The Chapter 13 Trustee represents
that the plan complies with the
provisions of the U.S.C. §1325 and
recommends confirmation.
                                                     /s/ NANCY L. SPENCER GRIGSBY
                                                     Chapter 13 Trustee
cc:

AUDREY M ANDERSON
6602 LAKE PARK DRIVE
APARTMENT 301
GREENBELT, MD 20770
Debtor

JAMES H BROWN ESQ
15401 WHISTLING OAK WAY
ACCOKEEK, MD 20607
Attorney for Debtor

NANCY L. SPENCER GRIGSBY
185 ADMIRAL COCHRANE DR.
SUITE 240
ANNAPOLIS, MD 21401
Trustee

All Creditors and Parties of interest.

                                           END OF ORDER
